DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Introduction
The following is a final Office Action in response to Applicant’s communications received on June 9, 2022. Claims 1, 4, 11, 14, 18 and 20 have been amended, claims 3 and 13 have been cancelled. 
Currently claims 1, 2, 4-12 and 14-20 are pending, and Claims 1, 11 and 20 are independent.  



Response to Amendments
Applicant’s amendments necessitated the new ground(s) of rejection in this Office Action.
Applicant’s responses to the Requirement for Information under 37 CFR § 1.105 is acknowledged that the equations were developed the inventors based on references of: Velickovic, Peter, et al., and Chung, Junyoung, et al.
The objection to the Abstract as set forth in the previous Office Action is withdrawn in response to Applicant’s amendments.
Applicant’s amendments to claims 1, 4, 11, 14, 18 and 20 are NOT sufficient to overcome the 35 U.S.C. § 101 rejection as set forth in the previous Office Action. Therefore, the 35 U.S.C. § 101 rejection to claims 1, 2, 4-12 and 14-20 has been maintained



Response to Arguments
Applicant’s arguments filed on 06/09/2022 have been fully considered but are not persuasive.
In the Remarks on page 16, Applicant’s arguments regarding the 35 U.S.C. § 101 rejection that the amended claim 1 defines a computer-implemented method comprising determining local space correlation information of the parking lot at a current time based on a graphic attention neural network model and determining time correlation information of the parking lot at the current time based on a gated recurrent neural network model, which obviously cannot be implemented just as a mental process even under the broadest interpretation. 
In response to Applicant’s arguments, the Examiner respectfully disagrees. Claim 1 recites the steps of: building a parking lot association graph, determining local space correlation information of  the parking  lot it at a current time, determining time correlation information of the parking lot it at the current time, and predicting free parking space information of the parking lot i at a future time. Without more, making prediction with known information is a fundamental building block of human ingenuity. As such it is an abstract idea. 
Further, adding the additional elements of “a graph attention neural network model” and “a gated recurrent neural network model” do not take the claim out of the abstract idea because these additional elements are recited at a high level of generality without any technical details of that process to reflect any apparent improvement to computers or other technology. Claim 1 does not recite an improved way to train the neural network models nor purport to improve the neural network by training the neural network using training data.  
Furthermore, the limitations of “a parking lot association graphic,” “local space correlation information of the parking lot i at a current time,” and “time correlation information of the parking lot i at the current time” are not any technical features, but instead, are part of the abstract idea such as the result or data of the abstract idea. 

In the Remarks on page 19, Applicant argues that the cited reference and their combination fail to disclose or teach the technical of Amended claim 1. However, Applicant’s argument is directed to the newly amended claims, and therefore, the newly amended claims will be fully addressed in this Office Action.
Claim Objections
Claims 1, 4, 11, 14 and 20 are objected to because of the following informalities:
The claims recite “neutral network model” appear to be a misspelling word. Examiner interpreted the claims to read “neural network model” for the purpose of examination.



Claim Rejections – 35 U.S.C. § 112

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 4, 7, 9, 14, 17 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Regarding claims 7 and 9, the claims are depended on claim 3, which has been cancelled. Appropriate correction is required.
Regarding claims 17 and 19, the claims are depended on claim 13, which has been cancelled. Appropriate correction is required.
Regarding claims 4 and 14, claims 4 and 14 are rejected as being of improper dependent form for failing to further limit the subject matter of the claims depend on themselves. Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4-12 and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
In this case, claims 1,2 and 4-10 are directed to a method for predicting free parking space without tied to a particular machine for performing the steps, which falls outside of the four statutory categories. However, claims 1,2 and 4-10 will be included in Step 2 Analysis for the purpose of compact prosecution.  Claims 11-12 and 14-19 are directed to an electronic device comprising at least one processor, and a memory, which falls within the statutory category of a machine; and claim 20 is directed to a non-transitory computer-readable storage medium storing computer instructions, which falls within the statutory category of a product. 
With respect to claims 1, 2 and 4-10, the claims are directed to non-statutory subject matter because the claims are directed to a method without tied to a particular machine in the body of the claims for performing the steps. One factor to consider when determining whether a claim recites a §101 patent eligible process is to determine if the claimed process (1) is tied to a particular machine or; (2) transforms a particular article to a different state or thing. See In re Bilski, 545 F.3d 943, 88 USPQ2d 1385 (Fed. Cir. 2008) (en banc) aff’d, Bilski v. Kappos, 561 U.S. ___, 130 S.Ct. 3218, 95 USPQ2d 1001 (U.S. 2010). (Machine-or-Transformation Test). 
In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception. See 2019 Revised Patent Subject Matter Eligibility Guidance (2019 Guidance), 84 Fed. Reg. 50, 54-55 (January 7, 2019).
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance, a law of nature, or a natural phenomenon).  
Taking claim 1 as representative. Claim 1 recites the limitations of “building a parking lot association graph for parking lots in a region to be processed, connecting any two parking lots meeting a predetermined condition through edge, determining local space correlation information of the parking lot i at a current time according to environment context features of the parking lot i and neighboring parking lots which are in the parking lot association graph and connected to the parking lot i through edges, determining time correlation information of the parking lot i at the current time according to the local space correlation information, and predicting free parking space information of the parking lot i at least one future time…”; claims 2, 4 and 7 further recite the similar limitations of “connecting any two parking lots with a distance less than or equal to a first predetermined threshold through edged, determining local space correlation information of parking lot i at a current time, determining time correlation information of the parking lot i at the current time, predicting the free parking space information of the parking lot it at least one future time, determining weights of edges between the neighboring parking lots and the parking lot it, aggregating the environment context features of the neighboring parking lots according to the weights of edges, incrementing execution time, and determining time correlation information”. None of the limitations recites technological implementation details for any of these steps, but instead recite only results desired by any and all possible means. The limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “at least one processor” (see claim 11), and “a graph attention neural network model” and “a gated recurrent neural network model”, nothing in the claim element precludes the steps from practically being performed in the mind (including observation, evaluation, judgement, opinion), or by a human using pen and paper. Thus, the claims fall within the mental processes grouping. 
Further, claims 5-6 and 8-10 recite a plurality of mathematical equations and thus are directed to “mathematical concepts— mathematical relationships, mathematical formulas or equations, and mathematical calculations,” which constitute a judicial exception. 2019 Guidance, 84 Fed. Reg. at 52. 
The mere nominal recitation of at least one processor and a neural network do not take the claim out of the mental processes grouping and mathematical concepts grouping. See 84 Fed. Reg. 52. Accordingly, the claims recite an abstract idea.  
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception. 
Beyond the abstract idea, claim 1 recites no additional element for performing the steps, when given the broadest reasonable interpretation, a machine is not required in the claim. Even if claim 1 recites the additional elements of “at least one processor” as recited in claim 11 for performing the steps, and “a graph attention neural network model” and “a gated recurrent neural network model” used to determine local space/time correlation information. The specification discloses these additional elements at a high level of generality and merely invoked as tools to perform the generic computer functions including receive interaction data over a network. For example, the specification discloses “The processor can process instructions for execution within the electronic device, including instructions stored in the memory or on the storage device to display graphical information for a GUI on an external input/output device, such as a display coupled to the interface.” See ¶ 127.  Thus, none of the limitations in the claims reflects an improvement to the functioning of a computer itself or another technology, effects a transformation or reduction of a particular article to a different state or thing, or applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effect designed to monopolize the exception. Therefore, the additional elements do not integrate the judicial exception into a practical application. The claims are directed to an abstract idea, the analysis proceed to Step 2B. 
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
The claims as described in Prong Two above, nothing in the claims that integrates the abstract idea into a practical application. The same analysis applies here in Step 2B. 
Claims claim 1 recites no additional element for performing the steps, when given the broadest reasonable interpretation, a machine is not required in the claim. Even if claim 1 recites the additional elements of “at least one processor” as recited in claim 11 for performing the steps, and “a graph attention neural network model” and “a gated recurrent neural network model” used to determine local space/time correlation information. The specification discloses these additional elements at a high level of generality and merely invoked as tools to perform the generic computer functions including receive interaction data over a network. For example, the specification discloses “The processor can process instructions for execution within the electronic device, including instructions stored in the memory or on the storage device to display graphical information for a GUI on an external input/output device, such as a display coupled to the interface.” See ¶ 127. Taking the claim elements separately and as an ordered combination, the processor, at best, may perform the generic computer functions including receiving, manipulating, and transmitting information over a network, and the recitation of using a trained neural network is not a technological implementation step, but a recitation of a conventional computer module for its intended use according to its conventional operation. However, generic computer for performing generic computer functions have been recognized by the courts as merely well-understood, routine, and conventional functions of generic computers. See MPEP 2106.05 (d) (II) (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at a1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); Collecting information, analyzing it, and displaying certain results of the collection and analysis, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351-52, 119 USPQ2d 1739, 1740 (Fed. Cir. 2016); RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1326-27, 122 USPQ2d 1377, 1379-80 (Fed. Cir. 2017) (claim reciting multiple abstract ideas, i.e., the manipulation of information through a series of mental steps and a mathematical calculation, was held directed to an abstract idea)). Thus, simply implementing the abstract idea on a generic computer for performing generic computer functions do not amount to significantly more than the abstract idea. (MPEP 2106.05(a)-(c), (e-f) & (h)). 
For the foregoing reasons, claims 1,2 and 4-10 cover subject matter that is judicially-excepted from patent eligibility under § 101 as discussed above, the other claims 11-19 and 20 parallel claims 1,2 and 4-10—similarly cover claimed subject matter that is judicially excepted from patent eligibility under § 101. 
Therefore, the claims as a whole, viewed individually and as a combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims are not patent eligible. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7, 11, 12, 14, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroaki, (WO 2006109828), and in view of Polivka, (US 9551113 B1), and further in view of LV et al., (US 2019/0082509, hereinafter: LV). 
Regarding claim 1, Hiroaki discloses a computer-implemented parking lot free parking space predicting method, comprises: 
for a parking lot i, performing the following processing respectively: 
determining local space correlation information of the parking lot i at a current time based on a graph attention neutral network model according to environment context features of the parking lot i and neighboring 10parking lots which are in the parking lot association graph and connected to the parking lot i through edges (see ¶ 8-11, ¶ 25, ¶ 44, ¶ 52-53, ¶ 102, ¶ 211); 
determining time correlation information of the parking lot i at the current time based on a gated recurrent neural network model according to the local space correlation information (see ¶ 8-9, ¶ 12, ¶ 145-148), and predicting free parking space information of the parking lot i at at least one future time step according to the time 15correlation information of the parking lot i at the current time (see ¶ 33-4, ¶ 39, ¶ 67, ¶ 162, ¶ 213-214).  

Hiroaki discloses a parking lot association graph or a plan for building parking lots in a region to be processed; and a plurality of neighboring parking lots adjacent to the full parking lot (see Fig. 3-4, ¶ 7).
Hiroaki does not explicitly describe the following limitations as claimed; however, Polivka in an analogous art for constructing a parking lot discloses
building a parking lot association graph for parking lots in a region to be 5processed, each junction therein representing a parking lot, and connecting any two parking lots meeting a predetermined condition through edges (see Title; col. 1, lines 6-9; lines 39-60; and claim 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hiroaki to include teaching of Polivka in order to gain the commonly understood benefit of such adaption, such as providing more descriptive information and better presentation. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Hiroaki and Polivka do not explicitly discloses the following limitations; however, LV in an analogous art for light source management discloses
a graph attention neutral network model (see ¶ 13, ¶ 57, ¶ 11); and 
a gated recurrent neural network model (see ¶ 120-122, ¶ 146). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hiroaki and in view of Polivka to include the teaching of LV in order to gain the commonly understood benefit of such adaption, such as providing a more optimal solution of machine learning technical. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 2, Hiroaki discloses the method according to claim 1, wherein the connecting any two parking lots meeting a predetermined condition through edges comprises: 
connecting any two parking lots with a distance less than or equal to 20a first predetermined threshold through edges (see ¶ 8-9, ¶ 11, ¶ 44, ¶ 122).  

5 Regarding claim 4, Hiroaki discloses the method according to claim 4, wherein the determining local space correlation information of parking lot i at a current time based on a graph attention neutral network model comprises: 
for the parking lot i, executing the following predetermined processing: 
as for neighboring parking lots, determining weights of edges between the 10neighboring parking lots and the parking lot i at the current time according to the environment context features of the neighboring parking lots and parking lot i at the current time, respectively (see ¶ 32. ¶ 44, ¶ 110); 
incrementing execution times by one, the execution times being initially zero (see ¶ 74, ¶ 152, ¶ 257-258); 
if the execution times are equal to a second predetermined threshold, regarding the representation vector as the local space correlation information of the parking lot i at the current time, otherwise, regarding the representation vector as the environment 20context features of the parking lot i, and executing the predetermined processing repeatedly (see ¶ 42, ¶ 132, ¶ 165). 

Hiroaki does not explicitly disclose the following limitations; however, Polivka discloses 
aggregating the environment context features of the neighboring parking lots according to the weights of edges between the neighboring parking lots and the isparking lot i to obtain a representation vector of the parking lot i (see col. 1, lines 54-67, col. 2, lines 1-38, col 6, lines 26-62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hiroaki to include teaching of Polivka in order to gain the commonly understood benefit of such adaption, such as providing more descriptive information and better presentation. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 7, Hiroaki discloses the method according to claim 3, wherein the determining time correlation information of the parking lot i at the current time based on a gated recurrent neural network model comprises: 
15determining the time correlation information of parking lot i at the current time according to the local space correlation information of the parking lot i at the current time and output of the gated recurrent neural network model at a previous time (see ¶ 12, ¶ 39, ¶ 48, ¶ 114, ¶ 147).  

Hiroaki and Polivka do not explicitly discloses the following limitations; however, LV in an analogous art for light source management discloses
a gated recurrent neural network model (see ¶ 120-122, ¶ 146). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hiroaki and in view of Polivka to include the teaching of LV in order to gain the commonly understood benefit of such adaption, such as providing a more optimal solution of machine learning technical. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

25 Regarding claim 11, Hiroaki discloses an electronic device, comprising 
at least one processor (see Fig. 8 at pg. 113, # 801; ¶ 65-67); and 
a memory communicatively connected with the at least one processor (see Fig. 8 at pg. 113, # 802; ¶ 65-67); 
wherein the memory stores instructions executable by the at least one processor, and the instructions are executed by the at least one processor to enable the at least 28one processor to perform a parking lot free parking space predicting method (see ¶ 67-69), wherein the method comprises: 
as for any parking lot i, performing the following processing respectively: 
determining local space correlation information of the parking lot i at a current time according to environment context features of the parking lot i and neighboring parking lots which are in the parking lot association graph and connected to the 10parking lot i through edges (see ¶ 8-11, ¶ 25, ¶ 44, ¶ 52-53, ¶ 102, ¶ 211); 
determining time correlation information of the parking lot i at the current time according to the local space correlation information (see ¶ 8-9, ¶ 12, ¶ 145-148), and predicting free parking space information of the parking lot i at at least one future time step according to the time correlation information of the parking lot i at the current time (see ¶ 33-4, ¶ 39, ¶ 67, ¶ 162, ¶ 213-214).  

Hiroaki discloses a parking lot association graph or a plan for building parking lots in a region to be processed; and a plurality of neighboring parking lots adjacent to the full parking lot (see Fig. 3-4, ¶ 7).
Hiroaki does not explicitly describe the following limitations as claimed; however, Polivka discloses
building a parking lot association graph for parking lots in a region to be processed, each junction therein representing a parking lot, and connecting any two 5parking lots meeting a predetermined condition through edges (see Title; col. 1, lines 6-9; lines 39-60; and claim 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hiroaki to include teaching of Polivka in order to gain the commonly understood benefit of such adaption, such as providing more descriptive information and better presentation. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Hiroaki and Polivka do not explicitly discloses the following limitations; however, LV in an analogous art for light source management discloses
a graph attention neutral network model (see ¶ 13, ¶ 57, ¶ 11); and 
a gated recurrent neural network model (see ¶ 120-122, ¶ 146). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hiroaki and in view of Polivka to include the teaching of LV in order to gain the commonly understood benefit of such adaption, such as providing a more optimal solution of machine learning technical. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.



Regarding claim 12, Hiroaki discloses the electronic device according to claim 11, wherein the connecting any two parking lots meeting a predetermined condition through edges comprises: connecting any two parking lots with a distance less than or equal to a first predetermined threshold through edges (see ¶ 8-9, ¶ 11, ¶ 44, ¶ 122).  

Regarding claim 14, Hiroaki discloses the electronic device according to claim 14, wherein 5the determining local space correlation information of parking lot i at a current time based on a graph attention neutral network model comprises: 
for the parking lot i, executing the following predetermined processing: 
as for neighboring parking lots, determining weights of edges between the neighboring parking lots and the parking lot i at the current time according to the 10environment context features of the neighboring parking lots and parking lot i at the current time, respectively (see ¶ 32. ¶ 44, ¶ 110); 
aggregating the environment context features of the neighboring parking lots according to the weights of edges between the neighboring parking lots and the parking lot i to obtain a representation vector of the parking lot i (see ¶ 74, ¶ 152, ¶ 257-258); 
15incrementing execution times by one, the execution times being initially zero (see ¶ 74, ¶ 152, ¶ 257-258); 
if the execution times are equal to a second predetermined threshold, regarding the representation vector as the local space correlation information of the parking lot i at the current time, otherwise, regarding the representation vector as the environment context features of the parking lot i, and executing the predetermined processing 20repeatedly (see ¶ 42, ¶ 132, ¶ 165).  

Regarding claim 17, Hiroaki discloses the electronic device according to claim 13, wherein the determining time correlation information of the parking lot i at the current time based on a gated recurrent neural network model comprises: determining the time correlation information of parking lot i at the current time 15according to the local space correlation information of the parking lot i at the current time and output of the gated recurrent neural network model at a previous time (see ¶ 12, ¶ 39, ¶ 48, ¶ 114, ¶ 147).  

Regarding claim 20, Hiroaki discloses a non-transitory computer-readable storage medium storing computer 15instructions therein, wherein the computer instructions are used to cause the computer to perform a parking lot free parking space predicting method (see ¶ 258), wherein the method comprises: 
for a parking lot i, performing the following processing respectively: 
determining local space correlation information of the parking lot i at a current time based on a graph attention neutral network model according to environment context features of the parking lot i and neighboring parking lots which are in the parking lot association graph and connected to the 25parking lot i through edges (see ¶ 8-11, ¶ 25, ¶ 44, ¶ 52-53, ¶ 102, ¶ 211); 
determining time correlation information of the parking lot i at the current time based on a gated recurrent neural network model according to the local space correlation information (see ¶ 8-9, ¶ 12, ¶ 145-148), and predicting free parking space information of the parking lot i at at least one future time step according to the time correlation information of the parking lot i at the current time (see ¶ 33-4, ¶ 39, ¶ 67, ¶ 162, ¶ 213-214).

Hiroaki discloses a parking lot association graph or a plan for building parking lots in a region to be processed; and a plurality of neighboring parking lots adjacent to the full parking lot (see Fig. 3-4, ¶ 7).
Hiroaki does not explicitly describe the following limitations as claimed; however, Polivka in an analogous art for constructing a parking lot discloses
building a parking lot association graph for parking lots in a region to be processed, each junction therein representing a parking lot, and connecting any two 20parking lots meeting a predetermined condition through edges (see Title; col. 1, lines 6-9; lines 39-60; and claim 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hiroaki to include teaching of Polivka in order to gain the commonly understood benefit of such adaption, such as providing more descriptive information and better presentation. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Hiroaki and Polivka do not explicitly discloses the following limitations; however, LV in an analogous art for light source management discloses
a graph attention neutral network model (see ¶ 13, ¶ 57, ¶ 11); and 
a gated recurrent neural network model (see ¶ 120-122, ¶ 146). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hiroaki and in view of Polivka to include the teaching of LV in order to gain the commonly understood benefit of such adaption, such as providing a more optimal solution of machine learning technical. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 5-10 and 15, 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroaki and in view of Polivka and LV as applied to claims 1, 2, 4, 11, 12, 14, 17 and 20 above, and further in view of Onzon et al., (US 2019/0172182, hereinafter: Onzon). 

Regarding claim 5, Hiroaki, Polivka and LV do not explicitly disclose the following limitations; however, Onzon in an analogous art for edge denoising discloses the method according to claim 4, wherein a weight αij of the edge between any neighboring parking lot j and parking lot 

    PNG
    media_image1.png
    50
    290
    media_image1.png
    Greyscale

where Ci1 = Attention (Waxi, Wax1); Attention represents a graph attention mechanism; Ni represents the number of neighboring parking lots; xi represents the environment context feature of the parking lot i at the current time; xj represents the environment context feature of neighboring parking lot j at the current time; Wα 26represents a model parameter obtained by pre-training (see ¶ 12, ¶ 22, ¶ 32, ¶ 138, ¶ 264-268).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hiroaki and in view of Polivka and LV to include teaching of Onzon in order to gain the commonly understood benefit of such adaption, such as providing the benefit of enhancing computational efficiency, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
In addition, claim 5 describes an expression of a weight and its variables is directed to nonfunctional descriptive material because they were not called in the claims as the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).

Regarding claim 6, Hiroaki, Polivka and LV do not explicitly disclose the following limitations; however, Onzon discloses the method according to claim 4, wherein 
    PNG
    media_image2.png
    20
    327
    media_image2.png
    Greyscale
 
5where Ni represents a number of the neighboring parking lots; xi represents the environment context feature of any neighboring parking lot j among Ni neighboring parking lots at the current time; αij represents a weight of the edge between the neighboring parking lot j and parking lot i at the current time; Wα represents a model parameter obtained by pre-training; σ represents an activation 10function (see ¶ 34-37, ¶ 124, ¶ 170, ¶ 304-305). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hiroaki and in view of Polivka and LV to include teaching of Onzon in order to gain the commonly understood benefit of such adaption, such as providing the benefit of enhancing computational efficiency, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In addition, claim 6 merely characterizing a representation vector is directed to nonfunctional descriptive material because it was not used in the claims as the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).

Regarding claim 8, Hiroaki, Polivka and LV do not explicitly disclose the following limitations; however, Onzon discloses the method according to claim 7, wherein 20the time correlation information                         
                            
                                
                                    h
                                
                                
                                    i
                                
                                
                                    t
                                
                            
                        
                     of the parking lot i at the current time is expressed as 

    PNG
    media_image3.png
    150
    316
    media_image3.png
    Greyscale

where Wz, Wh, Wr, bz, bh and br all are model parameters obtained by pre-training; σ represents an activation function;                         
                            
                                
                                    X
                                
                                
                                    i
                                
                                
                                    '
                                
                            
                        
                    represents local space correlation information of the parking lot i at the current time;                          
                            
                                
                                    h
                                
                                
                                    i
                                
                                
                                    t
                                    -
                                    1
                                
                            
                        
                    represents the output of the gated recurrent neural network model at the previous time (see ¶ 141-148, ¶ 206, ¶ 290-293). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hiroaki and in view of Polivka and LV to include teaching of Onzon in order to gain the commonly understood benefit of such adaption, such as providing the benefit of enhancing computational efficiency, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
In addition, claim 8 describes the time correlation information in ways of expressions and their parameters is directed to nonfunctional descriptive material because they were not called in the claims as the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).
 

Regarding claim 9, Hiroaki discloses predicting the free parking space information of the parking lot i at future r time (see ¶ 8-9, ¶ 34, ¶ 67, ¶ 105, ¶ 112).
Hiroaki, Polivka do not explicitly disclose the following limitations; however, Onzon discloses the method according to claim 3, wherein the predicting free parking space information of the parking lot i at at least one future time step according to the time correlation information of the parking lot i at 5the current time comprises: 
predicting the free parking space information of the parking lot i at future time steps in the following manner: 
    PNG
    media_image4.png
    32
    219
    media_image4.png
    Greyscale

where τ is a positive integer greater than one;                         
                            
                                
                                    h
                                
                                
                                    i
                                
                                
                                    t
                                
                            
                        
                     represents the time correlation information of the parking lot i at the current time; Wo represents a model 10parameter obtained by pre-training, σ represents an activation function; 
    PNG
    media_image5.png
    26
    38
    media_image5.png
    Greyscale
 represents the predicted free parking space information of the parking lot i at a first future time step; 
    PNG
    media_image6.png
    25
    36
    media_image6.png
    Greyscale
 represents the predicted free parking space information of the parking lot i at τth future time step (see ¶ 140, ¶ 149-152, ¶ 158-162).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hiroaki and in view of Polivka and LV to include teaching of Onzon in order to gain the commonly understood benefit of such adaption, such as providing the benefit of enhancing computational efficiency, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

15 Regarding claim 10, Hiroaki, Polivka and LV do not explicitly disclose the following limitations; however, Onzon discloses the method according to claim 9, wherein the method further comprises: when performing model training, selecting Ni parking lots with real-time sensors as sample parking lots, building annotation data based on historical free parking space information of the sample parking lots, performing training 20optimization based on the annotation data, and minimizing an objective function O; 
    PNG
    media_image7.png
    27
    515
    media_image7.png
    Greyscale
 positive integer greater than 1;                          
                            
                                
                                    Y
                                
                                
                                    i
                                
                                
                                    t
                                    +
                                    j
                                
                            
                             
                        
                    represents real free parking space information of any sample parking lot i at a corresponding time step (see ¶ 120-122, ¶ 267-270).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hiroaki and in view of Polivka and LV to include teaching of Onzon in order to gain the commonly understood benefit of such adaption, such as providing the benefit of enhancing computational efficiency, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 15, Hiroaki, Polivka and LV do not explicitly disclose the following limitations; however, Lee discloses the electronic device according to claim 14, wherein a weight αij of the edge between any neighboring parking lot j and parking lot 
    PNG
    media_image8.png
    32
    238
    media_image8.png
    Greyscale
 
25where Cij = Attention (Waxi,Wax1); Attention represents a graph attention mechanism; Ni represents the number of neighboring parking lots; xi represents the environment context feature of the parking lot i at the current time; x represents the environment context feature of neighboring parking lot j at the current time; Wα represents a model parameter obtained by pre-training (see ¶ 12, ¶ 22, ¶ 32, ¶ 138, ¶ 264-268). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hiroaki and in view of Polivka and LV to include teaching of Onzon in order to gain the commonly understood benefit of such adaption, such as providing the benefit of enhancing computational efficiency, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
In addition, claim 15 describes an expression of a weight and its variables is directed to nonfunctional descriptive material because they were not called in the claims as the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).

Regarding claim 16, Hiroaki, Polivka and LV do not explicitly disclose the following limitations; however, Onzon discloses the electronic device according to claim 14, wherein 
    PNG
    media_image9.png
    20
    327
    media_image9.png
    Greyscale
where Ni represents a number of the neighboring parking lots; x represents 5the environment context feature of any neighboring parking lot j among Ni neighboring parking lots at the current time; αij represents a weight of the edge between the neighboring parking lot j and parking lot i at the current time; Wα represents a model parameter obtained by pre-training; σ represents an activation function (see ¶ 34-37, ¶ 124, ¶ 170, ¶ 304-305). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hiroaki and in view of Polivka and LV to include teaching of Onzon in order to gain the commonly understood benefit of such adaption, such as providing the benefit of enhancing computational efficiency, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
In addition, claim 16 merely characterizing a representation vector is directed to nonfunctional descriptive material because it was not used in the claims as the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).

Regarding claim 18, Hiroaki, Polivka and LV do not explicitly disclose the following limitations; however, Lee discloses the electronic device according to claim 17, wherein the time correlation information                         
                            
                                
                                    h
                                
                                
                                    i
                                
                                
                                    t
                                
                            
                        
                     of the parking lot i at the current time is 20expressed as 

    PNG
    media_image3.png
    150
    316
    media_image3.png
    Greyscale

25 where Wz, Wh, Wr, bz, bh and br all are model parameters obtained by pre-training; σ represents an activation function;                         
                            
                                
                                    X
                                
                                
                                    i
                                
                                
                                    '
                                
                            
                        
                     represents local space correlation information of the parking lot i at the current time;                         
                            
                                
                                    h
                                
                                
                                    i
                                
                                
                                    t
                                    -
                                    1
                                
                            
                        
                     represents the output of the gated recurrent neural network model at the previous time; and o represents a matrix multiplication (see ¶ 141-148, ¶ 206, ¶ 290-293). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hiroaki and in view of Polivka and LV to include teaching of Onzon in order to gain the commonly understood benefit of such adaption, such as providing the benefit of enhancing computational efficiency, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
In addition, claim 18 describes the time correlation information in ways of expressions and their parameters is directed to nonfunctional descriptive material because they were not called in the claims as the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).

Regarding claim 19, Hiroaki discloses predicting the free parking space information of the parking lot i at future r time (see ¶ 8-9, ¶ 34, ¶ 67, ¶ 105, ¶ 112).

Hiroaki, Polivka and LV do not explicitly disclose the following limitations; however, Lee discloses the electronic device according to claim 13, wherein 
the predicting free parking space information of the parking lot i at at least one future time step according to the time correlation information of the parking lot i at the current time comprises: 
5predicting the free parking space information of the parking lot i at future r time steps in the following manner: 
    PNG
    media_image4.png
    32
    219
    media_image4.png
    Greyscale
 
where τ is a positive integer greater than one;                         
                            
                                
                                    h
                                
                                
                                    i
                                
                                
                                    t
                                
                            
                        
                     represents the time correlation information of the parking lot i at the current time; W represents a model parameter obtained by pre-training, a represents an activation function; 
    PNG
    media_image5.png
    26
    38
    media_image5.png
    Greyscale
 10represents the predicted free parking space information of the parking lot i at a first future time step; 
    PNG
    media_image6.png
    25
    36
    media_image6.png
    Greyscale
 represents the predicted free parking space information of the parking lot i at τth future time step (see ¶ 140, ¶ 149-152, ¶ 158-162).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hiroaki and in view of Polivka and LV to include teaching of Onzon in order to gain the commonly understood benefit of such adaption, such as providing the benefit of enhancing computational efficiency, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sriram et al., (US 2019/0294889) discloses a system for monitoring parking garages or other areas to determine whether particular parking spots are occupied based on image data from image sensors.
Grbovic et al., (US 2013/0262059) discloses a method for generating an occupancy model to predict all possible numbers of empty spaces among the non-repeating sensors and reporting the number that is most likely under the fitted model. 
Lookingbill, (US 8484151 B1) discloses a method for predicting parking availability in a geographic area by applying a geographic population density to a parking availability model to produce a prediction.
“What is the Relationship between the Neighborhood Built Environment and Time Spent in Outdoor Play? A Systematic Review ”, by Amalie Lambert et al., International Journal of Environmental Research and Public Health, October 11, 2019. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAN G CHOY/Primary Examiner, Art Unit 3624